

Exhibit 10.3

EDISON INTERNATIONAL


EXECUTIVE INCENTIVE COMPENSATION PLAN


As Amended and Restated Effective February 25, 2015




WHEREAS, it has been determined that it is in the best interest of Edison
International ("EIX") and its affiliates to offer and maintain competitive
executive compensation programs designed to attract and retain qualified
executives;


WHEREAS, it has been determined that providing financial incentives to
executives that reinforce and recognize corporate, organizational and individual
performance and accomplishments will enhance the financial and operational
performance of EIX and its affiliates; and


WHEREAS, it has been determined that an incentive compensation program would
encourage the attainment of short-term corporate goals and objectives;


NOW, THEREFORE, the Edison International Executive Incentive Compensation Plan
has been established by the Compensation and Executive Personnel Committee of
the Board of Directors originally effective January 1, 1997, and made available
to eligible executives of EIX and its participating affiliates subject to the
following terms and conditions:


1. Definitions. When capitalized herein, the following terms are defined as
indicated:


"Board" means the Board of Directors of a Company.


"CEO" means the chief executive officer of a Company.


"Chairman" means the Chairman of the Board and Chief Executive Officer of EIX.


"Code" means the Internal Revenue Code of 1986, as amended.


"Company" means EIX or a participating affiliate.


"Committee" means the Compensation and Executive Personnel Committee of the EIX
Board of Directors. Where the context requires with respect to officers and
other participating employees of Southern California Edison Company, “Committee”
shall also mean the Compensation and Executive Personnel Committee of the
Southern California Edison Company Board of Directors.


"Participant" means the Chairman, president, executive vice presidents, senior
vice presidents, elected vice presidents, and senior managers whose
participation in this Plan has been approved by the Committee, Chairman or
Board.


"Plan" means the Edison International Executive Incentive Compensation Plan.




--------------------------------------------------------------------------------



2. Eligibility. To be eligible for the full amount of any incentive award, an
individual must have been employed by the Company as a Participant for the
entire calendar year. Pro-rata awards may be distributed to Participants who
during the calendar year retired, became disabled, or had their employment
transferred between a Company and a non-participating affiliate of EIX. In the
event of the death of a Participant during the calendar year, a pro-rata award
may be made at the discretion of the Committee, the Board, or CEO having the
authority to approve the Participant's award had the death not occurred. In the
event an individual first becomes a Participant after the start of the calendar
year, a pro-rata award may be made at the discretion of the Committee, the
Board, or CEO having the authority to approve the Participant's award.


3. Company Performance Goals. Each CEO will furnish recommended Company
performance goals to the Chairman. In consultation with the Chairman, the
Committee will select specific performance goals for the year. The performance
goals must represent relatively optimistic, but reasonably attainable goals, the
accomplishment of which will contribute significantly to the attainment of
Company strategic objectives.


4. Individual Incentive Award Levels. Company, organizational and individual
performance relative to the pre-established goals will determine the award a
Participant can receive. The Committee will establish target award levels for
the year as a percentage of base salary at the time performance goals are set
(and/or at such later time when the individual first becomes eligible to
participate in the Plan or is eligible to receive a higher/lower target award
level under the Plan because of a promotion/demotion or other approved reason).
If a Participant is promoted after the Committee finalizes the performance goals
for the year for purposes of Section 3 above (generally, the Committee meeting
held in February each year) or otherwise becomes entitled to receive a
higher/lower base salary and/or target award level under the Plan after such
Committee action, that Participant’s incentive award for that year may be
calculated based on the Participant's weighted average base salary and target
award level, taking into account the base salary and target award level during
the portion of the calendar year preceding the promotion and/or change in base
salary and/or target award level, and the base salary and target award level(s)
during the remainder of the calendar year. All awards are discretionary and will
be based on the assessment of corporate and individual performance by the
Committee or the CEO.


5. Approval and Payment of Individual Awards. During the first quarter of the
year following the completion of the calendar year, the Chairman, in
consultation with each CEO, will assess the degree to which individual and
corporate goals and objectives have been achieved. Incentive award
recommendations for eligible officers will be developed. The Committee will
receive a report from the Chairman as to overall Company performance, will
deliberate on management recommendations, and will approve, or recommend for
approval by the applicable Board, the officer awards. Awards to non-officers
will be determined and approved by the CEO of each Company, or his/her designee.
All decisions of the Committee, the Chairman and the CEOs regarding individual
incentive awards will be final and conclusive.



2

--------------------------------------------------------------------------------



Incentive award payments will be made as soon as practical following the
appropriate approval (and in all events within two and one-half months after the
end of the calendar year to which the award relates). Payment will be made in
cash except to the extent an eligible Participant has previously elected to
defer payment of some or all of the award pursuant to the terms of a deferred
compensation plan of the Company. Awards made will be subject to any income or
payroll tax withholding or other deductions as may be required by Federal, State
or local law.


Awards under this Plan will not be considered to be salary or other compensation
for the purpose of computing benefits to which the Participant may be entitled
under any qualified Company retirement plan, including but not limited to the
SCE Retirement Plan, the Edison 401(k) Savings Plan, or any other plan or
arrangement of the Company for the benefit of its employees if such plan or
arrangement is a plan qualified under Section 401(a) of the Code and is a trust
exempt from Federal income tax under Section 501(a) of the Code. Awards may be
considered compensation for nonqualified plan purposes depending on the terms
and conditions of the particular nonqualified plan.


6. No Right to Assets. An award payable to a Participant under this Plan shall
constitute an unsecured general obligation of the Participant’s employer (EIX or
its affiliate, as the case may be, or, in the case of a former employee, the
affiliate that last employed the Participant) (the applicable entity, the
"Employer"), and no special fund or trust will be created, nor will any notes or
securities be issued with respect to any awards. Participants will be no more
than unsecured general creditors of the Employer with no special or prior right
to any assets of the Employer for payment of any obligations hereunder. No
Participant (or beneficiary of a Participant) will have a claim to benefits from
any other affiliate. EIX is not a guarantor of the benefit obligations of other
participating affiliates. By participating in, and by accepting any benefits
under, this Plan, Participants consent to EIX sponsorship of this Plan, but
acknowledge that EIX is not a guarantor of the benefit obligations of other
participating affiliates. Each affiliate is responsible for payment of the
accrued benefits under this Plan with respect to its own employees subject to
the terms and conditions set forth herein. Notwithstanding the foregoing or
anything in the definition of “Employer” to the contrary, and at the sole
discretion of EIX, EIX may determine that for purposes of benefits payable under
this Plan, EIX shall be deemed to be the Employer obligated to pay such
benefits. Such an election by EIX may be made, in EIX’s sole discretion, as to
all Plan benefits, as to only certain benefits, and/or as to only certain
affiliates or Participants, and will be deemed an assumption of the specified
benefit obligations of the applicable affiliates. Subject to the further
provisions hereof, EIX will be solely obligated to pay any such benefits and no
Participant (or beneficiary) will have a claim as to any other affiliate with
respect to such benefits. Upon an election by EIX under this Section 6, benefits
covered by the election will be paid from the general funds of EIX (and not the
affiliate that would otherwise pay the benefits), provided that EIX may require
that as between EIX and the affiliate that would otherwise pay such benefits,
the affiliate will be responsible to pay EIX for the assumption of such
obligations in accordance with funding arrangements determined by EIX at the
time of election or any time thereafter. To the extent such affiliate fails to
comply with such funding arrangements or obtains any refund or offset of
payments made from the affiliate to EIX without the consent of EIX, the
affiliate that would otherwise be responsible for payment of benefits to the
applicable Participant will remain responsible for such benefits. EIX will
effectuate any such election

3

--------------------------------------------------------------------------------



pursuant to this Section 6 by providing written notice to the Committee and the
applicable affiliates regarding the effective date of such election, and the
benefits, affiliates and Participants for which the election is applicable. The
funding arrangements established by EIX at the time of its election, or from
time to time thereafter, will set forth the method by which the affiliates will
remit funds to EIX in consideration of benefit obligations that are assumed by
EIX.


7. Plan Modifications and Adjustments. In order to ensure the incentive features
of the Plan, avoid distortion in its operation and compensate for or reflect
extraordinary changes which may have occurred during the calendar year, the
Committee may make adjustments to the Company performance goals or other Plan
terms and conditions before, during or after the end of the calendar year to the
extent it determines appropriate in its sole discretion. Adjustments to the Plan
shall be conclusive and binding upon all parties concerned. The Plan may be
modified or terminated by the Committee at any time.


8. Plan Administration. This Plan and any officer awards made pursuant to it are
to be approved by the Committee or the Board of the participating affiliate
after review by the Committee. Each CEO, or his/her delegate, shall approve any
non-officer awards. Administration of the Plan is otherwise delegated to the
senior officer of EIX responsible for Human Resources (and to the EIX director
responsible for executive compensation (the “EIX EC Director”) if EIX does not
have an officer responsible for Human Resources other than the Chairman) and
designees acting under his/her (or the EIX EC Director’s) direction. Such
officer is authorized (and the EIX EC Director is authorized) to approve
ministerial amendments to the Plan, to interpret Plan provisions, and to approve
changes as may be required by law or regulation. No Company, Board, Committee or
individual shall be liable to any person for any action taken or omitted in
connection with the interpretation and administration of the Plan.


9. Successors and Assigns. This Plan shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors and assigns of the
Company and Participant.


Notwithstanding the foregoing, any right to receive payment hereunder is hereby
expressly declared to be personal, nonassignable and nontransferable, except by
will, intestacy, or as otherwise required by law, and in the event of any
attempted assignment, alienation or transfer of such rights contrary to the
provisions hereof, the Company shall have no further liability for payments
hereunder.


10. Beneficiaries. Any award approved following the death of a Participant will
be made to the Participant's most recently designated beneficiary or
beneficiaries under the 2007 Performance Incentive Plan (or any successor equity
incentive plan) of the Company. If no beneficiary has been designated by the
Participant, or if no beneficiary survives the Participant, or if a designated
beneficiary should die after surviving the Participant but before the award has
been paid, any award approved will be paid in a lump-sum payment to the
Participant's estate as soon as practicable.


11. Capacity. If any person entitled to payments under this Plan is
incapacitated and unable to use such payments in his or her own best interest,
the Company may direct that payments (or any portion) be made to that person's
legal guardian or conservator, or that person's

4

--------------------------------------------------------------------------------



spouse, as an alternative to the payment to the person unable to use the
payments. Court-appointed guardianship or conservatorship may be required by the
Company before payment is made. The Company shall have no obligation to
supervise the use of such payments.


12. No Right of Employment. Nothing contained herein shall be construed as
conferring upon the Participant the right to continue in the employ of the
Company as an officer or manager of the Company or in any other capacity.


13. Severability and Controlling Law. The various provisions of this Plan are
severable in their entirety. Any determination of invalidity or unenforceability
of any one provision will have no effect on the continuing force and effect of
the remaining provisions. This Plan shall be governed by the laws of the State
of California.


14. Section 409A. This Plan shall be construed and interpreted to comply with
Section 409A of the Code.


15. Claw-Back. Notwithstanding any provision of this Plan to the contrary, this
Plan, any award under this Plan, and any payment that may be made in respect of
an award under this Plan, shall be subject to any recoupment, “clawback” or
similar provisions of applicable law, as well as the Company’s Incentive
Compensation Clawback Policy, as in effect from time to time, and any other
recoupment or similar policies of the Company that may be in effect from time to
time.


IN WITNESS WHEREOF, EIX has adopted this amended version of this Plan effective
the 25th day of February, 2015.




 
 
EDISON INTERNATIONAL
 
 
/s/ Jacqueline Trapp
 
 
Jacqueline Trapp
 
 
Director, Executive Talent & Rewards


5